Case 3:20-cr-30144-SMY Document1 Filed 09/23/20 Page 1of2 Page ID #1

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF ILLINOIS SEP 23 2020
UNITED STATES OF AMERICA, ) souTnent S: stacy or COURT
) EAST ST. LOUIS orricg NOS
Plaintiff, )
vs. Criminal No. 40 20144- SM ¥
TIA M. TAYLOR, Title 18, United States Code, § 1709
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Theft of Mail by Postal Employee — 18 U.S.C. § 1709

On or about July 22, 2020, in Madison County in the Southern District of Illinois, the

defendant,
TIA M. TAYLOR,

a United States Postal Service employee working as a Clerk with the Godfrey Post Office, did
embezzle and steal packages which had come into defendant’s possession intended to be conveyed
by mail, namely:

a package from “The INKU” and addressed to T.G. in Godfrey, Illinois;

a package from “The INKU” and also addressed to T.G. in Godfrey, Illinois; a

package from “Hysan LLC” and addressed to A.T. in Godfrey, [llmois; and a

package from “Woot.com” and addressed to M.M. in Godfrey, Illinois;

In violation of Title 18, United States Code, Section 1709.
Case 3:20-cr-30144-SMY Document1 Filed 09/23/20 Page 2o0f2 Page ID #2

 

PETER T. REED
Assistant United States Attorney

f

STEVEN D. WEINHOEFT
United States Attorney

 

Recommended Bond: $ 10,000 unsecured.
